         Case 1:17-cv-00747-LM Document 213 Filed 04/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE

___________________________________
                                    )
D’Pergo Custom Guitars, Inc. ,      )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                     Civil No. 1:17-cv-00747-LM
                                    )
Sweetwater Sound, Inc.,             )
                                    )
      Defendant.                    )
___________________________________ )

                                 NOTICE OF WITHDRAWAL

       TO THE CLERK IN THE ABOVE-MENTIONED COURT

       Please enter withdrawal of Matthew J. Saldaña, as attorney for Defendant, Sweetwater
Sound, Inc., in reference to the above-referenced matter.

                                           Respectfully submitted,
                                           Sweetwater Sound, Inc.

                                           By their attorneys,
Dated: April 6, 2021                       Bernstein, Shur, Sawyer & Nelson, P.A.


                                           /s/ Matthew J. Saldaña, Esq.___________
                                           Matthew J. Saldaña, Esq., N.H. Bar No. 271806
                                           670 North Commercial Street, Suite 108
                                           P.O. Box 1120
                                           Manchester, NH 03105-1120
                                           Tel: (603) 623-8700
                                           msaldaña@bernsteinshur.com
